ITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
Lubbock Division

Case 9:20-cr-00061-H-BQ Document 29 Filed 09/11/20 Pagei1lof1 PagelD 64

orm

 
 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

HONORABLE: D. GORDON BRYANT, JR. PRESIDING flo amas
weer Tt ANTI D2

DEPUTY CLERK: YLEHNERT COURT REPORTER/TAPE NUMBER: MECHELLE DANIEL
LAW CLERK: N/A USPO: RASURA eet ;

¥
INTERPRETER: N/A Date: Sep 11, 2020

Cr. No. 5:20-CR-061-H-BQ DEFT, No. 1

UN
u ITED STATES OF AMERICA : JEFFREY R. HAAG -AUSA
EMMANUEL QUINONES SARAH GUNTER (F)
Defendant's Name Counsel for Deft. Appt-(A), Retd-(R), FPD-(F)

 

ARRAIGINMENF/REARRAIGNMENT
Time in Court: 35 mins (9:06-9:41 am)

Trial Status: [7 Completed by Jury Verdict [~, Continued from Previous Month [7 Directed Verdict [”; Evidence Entered
[~ Hung Jury [7 Jury Selection Only, continued [~ Jury Selection or Verdict Only (No Trial Before this Judge}
[- Mistrial [7 Settled/Guilty [XK None

Days in Trial:

Hearing Concluded: K: Yes [7) No
xX! Defendant SWORN,
[~: Arraignment PX Reatraignment -Held on count (s) 3
ofthe 4 count(s) §@! Indictment [~ Information [7 Superseding Indictment J Complaint
Guideline [~: Superseding Information

 

|~. Sentencing Guidelines ;
[<. Deft enters a plea of |: Not Guilty KX Guilty [~ Nelo
P Waiver of Jury Trial
J: Waiver of Indictment filed
J: Plea Agreement accepted [- Court defers acceptance of Plea Agreement
P< Plea Agreement filed (see agreement for details) [~ No Plea Agreement

. ]_; Plea Agreement included with Factual Resume,

P< Factual Resume filed.

[7 Sentencing set Date: Time:
[: Trial set for Date: Time:
Pretrial motions due: Tiiscovery motions/Government Responses due:

 

J Orders for PSI, Disclosure Date and Setting Sentencing entered.

 

 

[~. PSI waiver filed. PSI due: Pre-sentence Referral Form to;

|: Deft Bond [~: Set [7 reduced to $ [-; Cash [~: Surety [7 10% [7 PR
|? Deft failed to appear, bench warrant to issue,

T Bond [__ continued J: forfeited

[X Deft Custody/Detention continued.
[Deft REMANDED to custody.

 

All parties consented to proceed via Video Teleconferencing. MJ recommends Guilty Plea be Accepted; Order
OTHER PROCEEDINGS: of Recommendation to be Entered; 14 days to Object; Court notes Sentencing Agreement pursuant to Federal
Rule of Criminal Procedure 11(c}(1)(C)

 

 

 
